Citation Nr: 0426364	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-17 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for glaucoma.  

2.  Entitlement to service connection for asthma due to 
tobacco use or nicotine dependence.  

3.  Entitlement to service connection for heart disease 
including hypertension secondary to tobacco use or nicotine 
dependence.  

4.  Entitlement to service connection for nicotine 
dependence.    

5.  Entitlement to a compensable evaluation for 
trichophytosis of the feet.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left eye disability.  



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The issues of entitlement to service connection for asthma 
due to tobacco use or nicotine dependence, entitlement to 
service connection for heart disease including hypertension 
secondary to tobacco use or nicotine dependence, and 
entitlement to service connection for nicotine dependence are 
being addressed in the REMAND portion of the decision below 
and are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The veteran was not treated in service for glaucoma, and 
glaucoma which was not manifested until many years after 
service, has not been associated with service.  

2.  By letter dated in November 2000, the RO requested that 
the veteran provide additional evidence and information 
pertinent to a decision on his claim regarding entitlement to 
benefits under 38 U.S.C.A. § 1151.  The veteran did not 
respond to that letter.  

3.  The veteran's skin disability of the feet is manifested 
by complaints of itching and burning with occasional pain; 
scaliness of the plantar and dorsal surfaces;  maceration of 
the skin between the second, third, fourth and fifth digits 
of the left foot and second and third digits of the right 
foot with slight crusting.    


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by active 
military service, nor any incident thereof. 38 U.S.C.A. §§ 
1110, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

2.  The veteran abandoned his claim of entitlement to 
compensation under 38 C.F.R. § 1151 for a left eye 
disability.  38 C.F.R. § 3.158 (2003).  

3.  The criteria for a rating of 10 percent for 
trichophytosis of the feet have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118 (2003) and 38 
C.F.R. § 4.118 (2002); 67 Fed. Reg. 49, 590 - 49, 599 (July 
31, 2002), effective August 30, 2002. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  On August 29, 2001, the final regulations 
implementing the VCAA were published in the Federal Register.  
The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2000.  66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).

All necessary development pertaining to the issues of 
entitlement to service connection for glaucoma, entitlement 
to an increased evaluation for trichophytosis of the feet, 
and entitlement to benefits under 38 U.S.C.A. § 1151 has been 
properly undertaken.  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in November 2003, he was told what evidence was 
of record and what was needed to substantiate his claims.  He 
was also told of what evidence and information the government 
would obtain and of what he should obtain.  To the extent 
possible, all relevant medical treatment records have been 
obtained.  There is no indication that there are any private 
records available that should be obtained.  As will be 
discussed further below, the RO has attempted to obtain 
additional information from the veteran without success.  Any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held VA must request that the claimant provide any evidence 
in his or her possession that pertains to the claim.  
However, while the Court observed that §§ 5103(a) and 
3.159(b)(1) required VA to include such a request as part of 
the notice provided to a claimant under those provisions, it 
has been further held that such is obiter dictum and is not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004); see 
VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, in the November 2003 letter, the veteran was 
informed that he should send any additional information 
within one year.  A recent court decision held that VA must 
wait one year before denying a claim.  See Paralyzed Veterans 
of America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Therefore, the Board may 
proceed with adjudication of this claim.


The Merits of the Claims

Service connection for Glaucoma:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran's service medical records show no complaint, 
diagnosis or treatment for glaucoma.  At separation in August 
1946, the veteran was noted to have 20/20 vision in both 
eyes, and no eye abnormalities.  

Glaucoma is not documented in the record until the 1973, when 
private medical records show treatment for glaucoma of both 
eyes.  A VA examination for housebound status dated in June 
1976 shows the veteran to have uncontrolled malignant 
glaucoma.  

The veteran has testified at a hearing at the RO in April 
1999 that during service he went through a gas chamber and 
his mask was knocked off.  He stated that thereafter his eyes 
were irritated.  He reported that he was not treated in 
service in connection with this incident.  He noted that he 
was treated for glaucoma soon after service in 1949 at a VA 
facility.  He stated that at that time he was given a white 
salve to put in his eye and that he did not know what it was 
for.  He reported that he went to a private doctor in 1959 or 
1960.  

A private examiner has noted in a March 2001 letter that the 
veteran has a past medical history of glaucoma and that he 
takes eye drops to treat the disorder.

As noted above, in order to establish service connection for 
a disorder, the evidence must show an inservice occurrence, a 
current disability, and a link between the current disability 
and service.  Here, while the veteran has a current diagnosis 
of glaucoma, there is nothing in the record to show any 
inservice treatment for glaucoma or not for many years after 
service.  While he has indicated that he suffered eye 
irritation in service due to exposure to a gas, there is 
nothing in the record to substantiate that claim, and he 
stated that he was not treated at that time for any injury.  
In addition, there is no medical indication that the current 
disability is in any way related to the veteran's military 
service. 

The Board has considered the veteran's oral and written 
testimony, regarding the etiology of his glaucoma.  However, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The Board finds that the preponderance 
of the evidence is against the veteran's claim and that 
service connection is therefore not warranted.  


Entitlement to Compensation under 38 C.F.R. § 1151 for a Left 
Eye Disability:  

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in December 1998.  Because 
the claim was filed on or after October 1, 1997, the version 
of 38 U.S.C.A. § 1151 in effect prior to October 1, 1997 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or 
examination) is not applicable.  The version of 38 U.S.C.A. § 
1151 that became effective October 1, 1997 is the applicable 
statute in this case.  The new law requires that the claimed 
additional disability be "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the additional 
disability be caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability be an 
event which was not reasonably foreseeable. Effective October 
1, 1997, 38 U.S.C.A. § 1151 provides in relevant part as 
follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected. For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was (A) carelessness, 
negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151 (2002).

The veteran argues that he was treated at a VA hospital by a 
student doctor, and that when the doctor removed a gauge from 
his left eye he injured that eye.  He also stated that he was 
given the wrong drops for his eyes.  

In November 2000, the RO contacted the veteran and requested 
that he provide specific information regarding the incident 
in question, to include the name of the VA medical center in 
question, the date of treatment, the disability claimed, as 
well as all medical records concerning treatment for this 
disability.  The veteran failed to respond to the RO's 
request.  Subsequent correspondence from the veteran has not 
included the specific information requested by the RO in 
order to evaluate the veteran's claim.  

The Court has held, "[t]he duty to assist in the development 
and adjudication of a claim is not a one-way street."  
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). "If a 
[claimant] wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2003).  
For the reasons set forth below, the Board concludes that the 
veteran has abandoned his claim on this issue within the 
meaning of 38 C.F.R. § 3.158, and that the claim must, 
therefore, be dismissed.  

It is plain from the record that the veteran has been advised 
of what was required of him to adjudicate the claim on 
appeal, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. at 193.  There is no correspondence or report of 
contact from the veteran of record that would explain the 
lack of response to the request from the RO regarding 
information to adjudicate his claim.  

There is a presumption of regularity that attends the 
administrative functions of the government.  Clear evidence 
to the contrary is required to rebut the presumption of 
regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) 
(citing United States v. Chemical Foundation, Inc., 272 U.S. 
1, 14-15 (1926)).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 
271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) 
the Court applied this presumption of regularity to 
procedures ("the law presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64- 65 
(1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 
See McCullough v. Principi, 15 Vet. App. 272 (2001) 
(appellant's assertion that she did not recall receiving 
notice from originating agency that she had 180 days to 
request waiver of recovery of overpayment of death pension 
was not "clear evidence to the contrary" to rebut presumption 
that notice was properly mailed to her); YT v. Brown, 9 Vet. 
App. 195, 199 (1996) (appellant's statement that she did not 
receive the November 1990 statement of the case is not the 
"clear evidence to the contrary" that is required to rebut 
the presumption of regularity that the notice was sent); 
Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's 
statement of nonreceipt, standing alone, is not the type of 
'clear evidence to the contrary' which is sufficient to rebut 
the presumption"); see also Clemmons v. West, 206 F.3d 1401, 
1403 (Fed. Cir. 2000) ("Government officials are presumed to 
carry out their duties in good faith and proof to the 
contrary must be almost irrefragable to overcome that 
presumption").

In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that RO's written request to the 
veteran for information and evidence regarding his claim was 
received.  

The facts in this case are clear.  The veteran failed to 
respond to the RO's letter requesting information and 
evidence concerning medical treatment and the evidentiary 
development of the issue on appeal, and the veteran has 
failed to supply this necessary information, the veteran's 
claim is therefore, considered to be abandoned.  See 38 
C.F.R. § 3.158.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991) (Holding that a veteran's abandonment of his claim for 
service connection based on his failure to respond to a 
request for additional evidence could not be waived or set 
aside on grounds of alleged ignorance of regulatory 
requirements).  

In light of the abandonment of this appeal, there remains no 
allegations of error or fact or law for appellate 
consideration.  Pursuant to 38 U.S.C.A. § 7105 (West 2002), 
the Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  In essence, a "case or controversy" involving a 
pending adverse determination as to which the veteran has 
taken exception does not current exist.  See Shoen v. Brown, 
6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 
3 Vet. App. 473 (1992)).  Accordingly the Board is without 
jurisdiction to review the appeal and, therefore, the claims 
must be dismissed.  In sum, because the veteran failed, 
without good cause, to pursue his claim and to otherwise 
cooperation with VA, the claim is deemed abandoned and is 
therefore, dismissed.




When the Board addresses in its decision a question that has 
not been addressed by the RO, (here, abandonment of the 
claim) it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The veteran has not been prejudiced by the decision herein.  
The veteran failed to comply and his claim is deemed to be 
abandoned.  Further, the March 2001 statement of the case 
reveals that the RO emphasized the fact that the veteran 
failed to respond to the request for additional evidence.  
The RO advised that if the veteran provided detailed 
information, further development could be conducted.  The 
veteran was specifically advised to provide the RO with 
information regarding his claim and that the RO would assist 
him in securing any identified records.   It is clear that 
the RO took into consideration the veteran's failure to 
provide basic information and it is equally clear that the 
statement of the case informed the veteran of that fact.  

Thus, because the veteran did not respond to the RO's request 
for additional and necessary evidence, he is deemed to have 
abandoned his claim.  The appeal is accordingly dismissed.  


Increased Evaluation for Trichophytosis of the Feet:

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Since entitlement to compensation has already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Moreover, 38 C.F.R. § 3.321(b)(1) (2003) provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment.  
The governing norm for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

During the pendency of the veteran's claim, the criteria for 
evaluating disabilities of the skin, to include scars, were 
changed, effective August 30, 2002. 67 Fed. Reg. 49,590 - 
49,599 (2002) codified at 38 C.F.R. § 4.118). 

Under the regulations in effect as of August 30, 2002, 
dermatophytosis, is either to be rated as disfigurement of 
the head, face, or neck; as scars; or as dermatitis (DC 
7806); depending upon the predominant disability.  67 Fed. 
Reg. 49, 590 - 49, 599 (July 31, 2002), effective August 30, 
2002.  Because the veteran is service-connected for his feet, 
DC 7806 is the appropriate code.  

Under those criteria, where less than 5 percent of the entire 
body or exposed body areas are affected, and no more than 
topical therapy is required during the past 12-month period, 
a zero percent rating is assigned.  Id.  In order for a 
compensable rating to be assigned, the evidence must show 
that at least 5 percent but less than 20 percent of the 
entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  In those cases, a 10 percent rating is 
assigned.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  When more than 40 percent of the entire 
body or exposed areas are affected or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period; a 60 percent rating is assigned.  38 C.F.R. § 4.118, 
DC 7806 at 67 Fed. Reg. 49, 590 - 49, 599 (July 31, 2002), 
effective August 30, 2002.

Under the regulations in effect prior to August 30, 2002, the 
rating criteria under the provisions of DC 7806 referred to 
ulceration, exfoliation or crusting and the extent thereof, 
pruritus, systemic or nervous manifestations, lesions and the 
extent thereof, and the appearance of the disorder on exposed 
skin, particularly if it is disfiguring.

With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating was assigned under 38 C.F.R. § 4.118, DC 
7806 (2002).

In order for a compensable rating to be assigned, the 
evidence must show eczema with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
Then, a 10 percent disability rating is assignable.  If the 
exudation or itching is constant and there are extensive 
lesions or marked disfigurement, a 30 percent disability 
rating is assigned.  To warrant a 50 percent rating, 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestation or exceptional repugnance must be 
shown. 38 C.F.R. § 4.118, DC 7806 (2003).  

Service connection was granted for trichophytosis of the feet 
in March 1948, and a noncompensable evaluation was assigned.  
This was based on service medical records which showed 
treatment for the disability on several occasions.  That 
evaluation has remained in effect.  In March 1998, the 
veteran requested an increased evaluation and this appeal 
ensued. 

The veteran was examined by VA in April 1998.  The examiner 
found that all toenails on the left foot were hypertrophic 
from fungal infection, and that all toenails on the right 
except the second toe had hypertrophic deformity from fungal 
infection.  The diagnosis was, onchomycosis, both feet.  

At his personal hearing in April 1999, the veteran stated 
that his fungus infection involved the toes, between the toes 
and around the nails, as well as the sole of the feet.  He 
stated that he has pain and itching.  A complete transcript 
is of record.  

In a March 2001 statement, a private examiner reported 
treating the veteran since 1997.  It was stated that on 
examination, the veteran had thick dystrophic, discolored 
toenails with subungual debris.  It was noted that the skin 
on the plantar aspect of the foot was fissured and peeling, 
especially on the left foot.  The plantar aspect of the foot 
also revealed severely dry skin as well as a fungal 
infection.  It was noted that topical anti-fungal agents and 
prescription lotions were used.  

The veteran was examined by VA in August 2002.  The claims 
file was reviewed by the examiner.  The veteran noted using 
Lamosil on his feet which gave temporary relief of his 
symptoms.  He reported having a constant rash on both feet 
and constant itching, and burning with occasional pain.  
Examination showed the plantar surfaces of both feet were 
scaly along the dorsal aspect of both feet.  The toenails 
were thickened, yellow and crumbly.  There was also 
maceration of the skin in between the second, third, fourth 
and fifth digits of the left foot and the second and third 
digits on the right foot.  Slight crusting was also reported.  
Photographs were taken.  The diagnosis was, dermatophytosis 
of both feet.  

The Board finds that the evidence supports a finding of a 10 
percent rating for the veteran's skin disability of the feet 
under the previous criteria.  He has been shown to have 
fissured and peeling skin on the feet, maceration between the 
toes of the feet as well as scaling and crusting.  There is 
also fungal involvement of the toenails. The condition 
involves itching and other signs and symptoms of fungal skin 
disease.  The area involving the toenails and feet is 
unexposed.  However, by a review of the evidence it may be 
said that an extensive area is involved, including the 
plantar aspects of the feet, the toenails and between the 
toes.  

All in all, the skin condition reasonably produces impairment 
equivalent to a skin condition with exfoliation, exudation, 
or itching of an extensive area.  Under the previous rating 
criteria of Diagnostic Codes 7806 and 7813, this supports a 
higher rating of 10 percent.  

The criteria for an even higher rating than 10 percent, under 
the previous or revised rating criteria, are not met.  Under 
the previous criteria, the Board has considered the criteria 
for a 30 percent evaluation but there is no evidence of 
extensive lesions or marked disfigurement to warrant the 
assignment of the higher evaluation.  There is no evidence of 
any constant exudation or itching or extensive lesions or 
scarring that would warrant a 30 percent evaluation, the next 
highest evaluation.  

Neither would a 30 percent rating be warranted under the 
revised criteria.  There is no showing of between 20 and 40 
percent of his entire body (or exposed areas of his body) or 
that the veteran takes or ever took intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs.  It shows only that he used various topical ointment 
and medications, with some success, to alleviate his 
symptoms.   Thus, under the revised rating criteria, which 
can only apply on or after its effective date of August 30, 
2002, there is no medical evidence of record to warrant a 
rating higher than a 10 percent evaluation.  

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003). However, the veteran has not required 
hospitalization for the disability at issue, much less 
frequently, and the manifestations of the disability are 
contemplated by the schedular criteria. In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation. Neither is there any 
indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In sum, under both the previous and revised rating criteria, 
as well as any extra-schedular considerations, the veteran is 
not entitled to a rating higher than the 10 percent 
evaluation now assigned.  


ORDER

Service connection for glaucoma is denied. 

Entitlement to compensation under 38 C.F.R. § 1151 for a left 
eye disability is deemed to be abandoned and is dismissed.  

An increased evaluation for trichophytosis of the feet to 10 
percent is granted subject to controlling regulations 
governing the payment of monetary benefits.   


REMAND

As noted, the VCAA is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  As the veteran's claim was filed 
prior to November 9, 2000 and was not final as of that date, 
the VCAA applies in this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The revised § 5103A provides, in part, that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

Previously, the VA General Counsel concluded that under 
certain circumstances, service connection could be 
established for a disease or injury resulting in disability 
or death that was a direct result of tobacco use arising out 
of nicotine dependence that occurred during service.  See 
VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997); VAOPGCPREC 2-93, 
58 Fed. Reg. 42746 (1993).  Precedent opinions of the General 
Counsel are binding on the Board. 38 U.S.C.A. § 7104(c) (West 
2002).  Although recently enacted legislation prohibits 
service connection of a disability on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service, this statute 
applies only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (West 2002).  In the instant case, the 
veteran filed a claim received in March 1998, for entitlement 
to service connection for a lung disorder, a heart disorder, 
and hypertension, secondary to tobacco use in service and/or 
nicotine dependence acquired in service.  

The revised section 1103 bars an award of service connection 
for a disability arising long after service based upon a 
finding that such disability was caused by tobacco use during 
service.  It does not, however, preclude the establishment of 
service connection based upon a finding that a disease or 
injury (even if tobacco-related) became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  In other words, service 
connection may be granted on a secondary basis if competent 
medical evidence indicates that the claimed illness had its 
origin in tobacco use subsequent to service, but the veteran 
developed a nicotine dependence during service which led to 
the continued tobacco use after service.  In essence, the 
issue then becomes whether the illness may be considered 
secondary to service-incurred nicotine dependence pursuant to 
38 C.F.R. § 3.310. See VA General Counsel Precedential 
Opinion (VAOPGCPREC) 19-97; see also 38 U.S.C.A. § 7104(c) 
(VA is statutorily bound to follow the precedential opinions 
of the VA General Counsel); Davis v. West, 13 Vet. App. 178, 
183 (1999).  

The Board notes that VAOPGCPREC 19-97 cited VAOPGCPREC 2-93, 
which held that whether nicotine dependence was a disease for 
compensation purposes was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles.  The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans benefits laws, and, in that regard, further 
VA guidelines which held in the affirmative were referenced. 
VAOPGCPREC 19-97 further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence which arose in service, and resulting tobacco use, 
was the proximate cause of the disability or death. 
VAOPGCPREC 19-97 also noted the potential for an intervening 
or a supervening cause of injury which might act to sever the 
proximate and causal connection between the original act and 
the injury.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
by adjudicators in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
upon nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of claimed disability or death occurring 
after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

With regard to the second question, VAOPGCPREC 19-97 further 
provided that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  As discussed above, a supervening 
cause of the disability or death, such as, for example, 
exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission (i.e., stop smoking) and then resume use of tobacco 
products.  

In this instance, the veteran has reported that he first 
began smoking in service, and that as a result, he eventually 
developed a three to four-pack-a-day habit, which he 
reportedly discontinued in approximately 1978.  The veteran 
has been diagnosed with emphysema, which has been linked to 
his reported tobacco use by a private examiner.  Current 
medical records also diagnose heart disease and hypertension.  
However, no opinion has been rendered as to whether the 
veteran suffered from nicotine dependence in service, and, if 
so, whether that dependence was incurred in service.  

As noted above, the VCAA contains a number of revised 
provisions pertaining to claims development procedures, 
including assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection. Of significance in the present 
matter, however, is language in the new statute which 
provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. --

(1) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and 

(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

38 U.S.C.A. § 5103A(d)).

Thus, in keeping with the provisions as set out in the VCAA, 
to include the duty to assist under section 5103A(d), the 
Board believes that the RO should refer this case for a 
medical review and opinion, to include a determination as to 
when the veteran first began smoking, and, if it is found 
that smoking first began during service, whether this 
resulted in the veteran developing a nicotine dependence at 
that time. The issues of entitlement to service connection 
for heart disease including hypertension and asthma due to 
tobacco use are inextricably intertwined with the issue of 
entitlement to service connection for nicotine dependence.  
Holland v. Brown, 6 Vet. App. 443, 447 (1994) 

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the revised notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  The RO should 
instruct the veteran that medical 
evidence is needed to support his 
assertion that any current lung, 
disorder, heart disorder or hypertension 
was due either to his cigarette smoking 
during the time he was serving on active 
duty, or is secondary to nicotine 
dependence which had its onset in 
service.  An important distinction in 
this regard is that notwithstanding the 
veteran's reported long history of 
cigarette smoking, competent medical 
evidence must be of record relating the 
cause of any lung disorder to the 
cigarette smoking he did during his 
specific period of active duty.   
Alternately, competent evidence must be 
of record addressing the onset of the 
veteran's nicotine dependence during 
active duty.  See Davis v. West, 13 Vet. 
App. 178, 183 (1999).
Based on the veteran's response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from all identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2. The veteran should be afforded a VA 
psychiatric examination to determine 
whether the evidence shows that he meets 
the criteria necessary to diagnose 
nicotine dependence as defined in the 
Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS OF 
THE AMERICAN PSYCHIATRIC ASSOCIATION; if 
so, whether it is at least as likely as 
not that such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  That 
is, did the veteran's smoking between in 
service alone lead him to become nicotine 
dependent?  If so, what contemporaneously 
recorded clinical evidence supports such 
a finding? What was the impact of the 
veteran's decision to continue to smoke 
post service until he quit smoking, and 
any development of nicotine dependence?  
The claims file must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made. A complete rationale for all 
opinions expressed must be provided. The 
report should be typed.

3.  The veteran should be provided a VA 
cardiac examination to determine the 
nature and etiology of any heart disorder 
to include hypertension found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished. The claims file 
must be made available to and reviewed by 
the examiner prior to the requested 
examination and the examination report 
should reflect that such a review was 
made.  If the veteran is diagnosed with 
nicotine dependence due to service which 
resulted in the continued use of tobacco 
products after service, the physician 
should be asked whether it is at least as 
likely as not that any service acquired 
nicotine dependence was the proximate 
cause of or whether it aggravated any 
heart disorder or hypertension found.  
The physician should specifically address 
whether it is at least as likely as not 
that the veteran's smoking during the 
period of service alone caused any heart 
disorder or hypertension found, or 
whether it is more likely than not that 
his continued smoking post service led to 
the development of any heart disorder or 
hypertension found.  A complete rationale 
for all opinions expressed must be 
provided.  The report should be typed.  

4.  The veteran should be provided a VA 
pulmonary examination to determine the 
nature and etiology of any lung disorder 
found.  All pertinent symptomatology and 
findings should be reported in detail. 
Any indicated diagnostic tests and 
studies should be accomplished. The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested examination and the examination 
report should reflect that such a review 
was made.  If the veteran is diagnosed 
with nicotine dependence due to service 
which resulted in the continued use of 
tobacco products after service, the 
physician should be asked whether it is 
at least as likely as not that any 
service acquired nicotine dependence was 
the proximate cause of or whether it 
aggravated any lung disorder found.  The 
physician should specifically address 
whether it is at least as likely as not 
that the veteran's smoking during the 
period of service alone caused any lung 
disorder found, or whether it is more 
likely than not that his continued 
smoking post service led to the 
development of any lung disorder found.  
A complete rationale for all opinions 
expressed must be provided.  The report 
should be typed.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2003).  In the event that 
the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

6.  The RO should review the claims file 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Thereafter, the RO 
should readjudicate the veteran's claims 
of entitlement to service connection 
nicotine dependence, and for a lung 
disorder, a heart disorder and 
hypertension secondary to tobacco use in 
service and/or nicotine dependence 
acquired in service on the merits.  If 
the issues on appeal remain denied, the 
RO should provide the veteran and his 
representative with a supplemental 
statement of the case and provide an 
adequate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



